Abatement Order filed June 7, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-09-00996-CR
                                     ____________

                              PETER HENERY, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                On Appeal from County Criminal Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 1634586


                               ABATEMENT ORDER

       On April 25, 2012, the Court of Criminal Appeals reversed this court’s judgment
and directed that we abate the appeal and remand the case to the trial court to enter findings
addressing the conflict between (1) the trial court’s oral denial of a motion to quash
appellant’s information, and (2) a subsequent written order granting the same motion. See
Henery v. State, No. PD-0958-11, 2012 WL 1414110 (Tex. Crim. App. Apr. 25, 2012).

       Accordingly, we abate the appeal and remand this case to the trial court for it to
conduct a hearing, not later than thirty days from the date of this order, in order to
determine whether it intended to grant or to deny the motion to quash appellant’s
information. If the court finds that the a written order granting the motion was a clerical
error, it should sign a nunc pro tunc order correcting the written order. The reporter’s
record of the hearing and any findings of facts related to the trial court's actions, together
with any modifications to the clerk’s record, should be forwarded to this Court no later than
10 days following the conclusion of the hearing.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings and recommendations are filed in this Court.
       It is so ORDERED.



                                       PER CURIAM

Panel consists of Justices Seymore, Boyce, and Christopher.




                                              2